DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to amendment filed on 10/22/2020.
Claims 1, 3-6, 8-18, 25-27, 29 are pending.  Applicant has amended claims 1, 25, 26, 29 and cancelled claims 2, 7, 19-24, 28 and 30-51.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 3-6, 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “a silicate substrate, wherein the silicate substrate is selected from the group consisting of diatomite, perlite, pumice, volcanic ash, calcined kaolin, smectite, mica, talc, shirasu, obsidian, pitchstone, and combinations thereof” and further Claim 4 recites silicate substrate comprises biogenic silica.  
It is not clear from claim 1 if the combinations thereof just includes the members of Markush group for silica substrate as recited in claim 1 or combination thereof includes other silica substrate that is not recited in the claim 1 since claim 4 mention substrate comprises of biogenic silica which is not part of the Markush group member for silica substrate as recited in claim 1. Clarification is requested.
Regarding dependent claims 3-6, 8-18, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites “silicate substrate comprises biogenic silica” which does not further limit claim 1 since claim 1 recites specific silicate substrates and biogenic silica is not part of those specific silicate substrates as recited in claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 12, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2012/0172195) in view of Palm et al. (US Patent NO.: 6,712,974).

Regarding claims 1, 3-4, 12, 25, 29,  Hu teaches filter aid composite and the process for making comprising at least one filterable composite adsorbent (interpreted to read on cationic composite filter aid) where at least one filterable composite absorbent comprising of diatomite, expanded perlite, pumice, natural glass, cellulose, activated charcoal, clay, biogenic silica (meets claim 4), rice hull ash, volcanic ash, obsidian or other minerals and are used as support or substrates (abstract, paragraphs 0030, 0036, 0078, interpreted as silicate substrate). 

Hu further teaches an adsorbent component such as silica gels, colloidal silica, fumed silica, silica fume, alumina, , calcium silicate, alumina silicate, magnesium silicate (interpreted as precipitated silica, meets claim 3) is precipitated on the surface of the silicate substrate (e.g., filtration component) as recited in claim 1 (paragraphs 0036-0037, 0043).  
Hu further teaches at least one filterable composite adsorbent can be modified by further physical or chemical reaction of the material after the initial filter-aid material comprising at least one filterable composite adsorbent has been made, for example to enhance at least one property 
	Hu does not explicitly disclose or suggest surface treatment is a cationic surface modification of the precipitated silica.
	However, Palm teaches filterable composite comprising first component(i.e. adsorbent component) selected from the group consisting of silica gel, fumed silica, neutral clays, alkaline clays, zeolite, solid catalyst, alumina, adsorbent polymer, alkaline earth silicate hydrate (can include magnesium silicate, Col.8 lines 6-7) and combinations thereof (Col.3 lines 49-54,60-63). 
Further teaches second component (i.e. filtration component) selected from the group consisting of biogenic silica, diatomite, rice hull ash, sponge (i.e. spicules), natural glass (i.e. expanded perlite, pumice, obsidian, volcanic ash), buoyant glass, buoyant polymer, cellulose and combinations thereof (Col.3 lines 54-64, considered as silica substrate).
Further teaches filterable composite adsorbent products may be prepared by treatment of the filterable composite adsorbents, for example, by silanization, thereby modifying the product's surface such that it is rendered either more hydrophobic or more hydrophilic. Silanization is of particular utility if either the adsorbent components or functional filtration components are siliceous, or are polymeric in nature (Col.14 lines 28-35) wherein the silanization that is used as functional silane such as aminopropyltriethoxysilane (i.e., amino functional silane which is substantially identical to a functional silane  and amino functional silane used for the cationic surface modification of the precipitated silica, used in the present invention, meets claims 12 and 29) (Palm, col. 14, lines 44-45).
	Given that Hu (paragraph 0070) teaches using the surface treatment method of filterable composite adsorbent products of Palm, given the silica gel are on the surface of the filterable composite adsorbent product, therefore it would have been obvious to one of the ordinary skill in the art at the time of invention to use the surface treatment method of Palm in the silica gel of the 
	Regarding claims 5-6, Hu teaches adsorbent component, i.e. magnesium silicate, comprising of about 0 to about 100 wt% of the total filterable composite adsorbent (paragraphs 0063-0065).
	Regarding claim 8, Hu teaches composite filter aid has a permeability in a range of about 0.001 Darcy (equivalent to 1 md) to 1000 darcies (equivalent to 106 md, paragraph 0026) which overlaps with the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05).
	Palm teaches filterable composite adsorbent has permeability about 0.001 Darcy (equivalent to 1 md) to 1000 darcies (equivalent to 106 md, Col.5 lines 64-65).
Claims 9-11, 15 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al  (2012/0172195) in view of Palm et al. (US Patent NO.: 6,712,974) and in further view of Plueddemann (US Patent NO.: 3,734,763).
Regarding claims 9 and 26, Hu in view of Palm teaches cationic composite filter aid as described above in claim 1 but does not explicitly suggest or disclose cationic surface modification comprises a cationic polymer.
However, Plueddemann teaches cationic treated siliceous materials, i.e. talc (considered as magnesium silicate), silica, quartz, mica (Col.5 lines 68-71), can be combined with organic resins such as polyester-styrene resins and interface of the resin and the siliceous material is formed by reaction of the organic polymer, i.e. vinylic polymers, and cationic compound (col.5 lines 20-25, 30-60, Col.6 lines 1-10 and 52-53, considered as substantially identical to cationic surface modification comprises cationic polymer used in the present invention).

Regarding claims 10-11 and 27, Pluddemann teaches cationic coupling agent, i.e. aminopropyltrimethoxysilane (considered as amino functional silane which is substantially identical to cationic surface modification comprises coupling agent) and can be obtained by reacting with reinforcing material with one reactant necessary for formation of cationic compound and coating vinylic polymer with other reactant (Col.6 lines 17-27).
Regarding claim 15, Pluddemann teaches amine-functional silanes applied in cationic form to siliceous reinforcing surfaces (Col.1 lines 65-68).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al  (2012/0172195) in view of Palm et al. (US Patent NO.: 6,712,974) and in further view of Greene (US PGPUB No.: 4,282,261).

Regarding claim 12-14, Hu in view of Palm teaches cationic composite filter as mentioned above in claim 1.
	Hu in view of Palm does not explicitly disclose or suggest polyamide comprises polyamide epichlorohydrin or polyamine epichlorohydrin.
	However, Greene teaches the charged modified, high surface area media to be employed are comprised of fine particulates such as diatomaceous earth, talc, silica gel, and perlite (Col.4 lines 63-68), modified with polyamide-polyamine epichlorohydrin cationic resin and supported in the form of filter medium (Col.3 lines 28-35, Col.8 lines 28-30) .
.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al  (2012/0172195) in view of Palm et al. (US Patent NO.: 6,712,974) and in further view of Collins et al (US PGPUB No.: 2009/0274634).

Regarding claims 17-18, Hu in view of Palm teaches the cationic composite filter aid as mentioned above in claim 1.
	Hu and Palm does not explicitly disclose or suggest cationic surface modification comprises cross-linked resin.
	However, Collins teaches crosslinked polymer that is chemically bonded to the surface of a siliceous substrate, i.e. precipitated silica (paragraph 0071) where the polymer is polyamine which has the capability of being further crosslinked after binding them to the siliceous substrates (paragraphs 0065-0069, 0031).
	Therefore it would have been obvious to one of the ordinary skill in the art at the time of invention to use the polyamine cross-linker on siliceous substrate of Collins with Hu and Palm which provides cavities for the adsorption as well as complexing or sequestering of various materials such as proteins, acids, and the like as taught b Collins (paragraph 0065).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al  (2012/0172195) in view of Palm et al. (US Patent NO.: 6,712,974) and in further view of Gibson et al. (US 2007/0267349).

	Hu and Palm does not explicitly disclose or suggest cationic surface modification comprises at one of a trialkoxysilane and a triethoxysilane.
	However, Gibson teaches silica filter media (interpreted as filter aids, paragraph 0008), i.e. rice hull ash diatomaceous earth, perlite, talc (considered as magnesium silicate, paragraph 0048), clay, have surfaces suitable for treatment with functional silanes i.e. trialkoxysilane (paragraph 0058) and trimethoxysilylpropyl polyethyleneimine (interpreted as one type of polyethyleneimine, paragraph 0059) and structural characteristics suitable in industrial filtration applications (paragraphs 0044). 
	Given that Hu, Palm and Gibson are directed filter aid composite, therefore it would have been obvious to one of the ordinary skill in the art at the time of invention to use the trialkoxysilane of  Gibson with Hu and Palm which results in better separation characteristics comparing with non-treated silica filter media as taught by Gibson (paragraph 0049).

Response to Arguments
Applicant’s argument filed on 10/22/2020 has been considered. 
In response to the amendment regarding a cationic composite filter aid comprising a silicate substrate, where in silicate substrate is selected from the group consisting of diatomite, perlite, pumice, obsidian, volcanic ash, volcanic ash, calcined kaolin, smectite, mica, talc, shirasu, pitchstone, and combinations thereof and based on applicant’s remarks filed on pages 6-7 regarding 35 U.S.C. 102 rejection over Li (US PGPUB No.: 2011/0195166), it is agreed that Li, alone would not meet the present claims.  
However, the amendment necessitate a new set of rejection as set forth above using Hu et al  (2012/0172195) in view of Palm et al. (US Patent NO.: 6,712,974).
Further the amendment necessitate also 35 U.S.C.  112 (b) and (d) rejections as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        02/09/2021


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732